Appeals Dismissed and Memorandum Opinion filed August 30, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00653-CR
                               NO. 14-18-00654-CR

               BRODERICK RECHARD STOKES, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 180th District Court
                              Harris County, Texas
                    Trial Court Cause Nos. 1243801 & 1245211

                    MEMORANDUM                   OPINION
      Appellant Broderick Rechard Stokes pleaded guilty to burglary of a vehicle
with two or more previous convictions in cause number 1243801 (appeal number
14-18-00653-CR) and cause number 1245211 (appeal number 14-18-00654-CR).
Appellant and the State agreed appellant’s punishment would not exceed two years’
imprisonment for each conviction, with the sentences to run concurrently. On
February 9, 2010, the trial court sentenced appellant in accordance with the terms of
his agreements with the State. Appellant filed a notice of appeal from each judgment
on July 26, 2018.
      We lack jurisdiction over these appeals for two reasons: the notices of appeal
were not filed timely, and these are plea bargain cases with no appealable matters
and appellant has not been granted permission to appeal.

      First, a defendant’s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.

      Appellant’s notices of appeal were filed more than eight years after the
sentences were imposed. Therefore, the appeals were not timely perfected.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2).

      Appellant’s punishments do not exceed the agreed lengths of confinement.
The records do not contain any appealable pretrial rulings, and the trial court did not
grant appellant permission to appeal.

      Accordingly, we DISMISS the appeals.

                                    PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                            2